IN THE SUPREME COURT OF THE STATE OF DELAWARE

ROMONE V. ALLEN,                      §
                                      §      No. 98, 2017
      Defendant Below,                §
      Appellant,                      §      Court Below—Superior Court of the
                                      §      State of Delaware
      v.                              §
                                      §      Cr. ID No. 1207010588
STATE OF DELAWARE,                    §
                                      §
      Plaintiff Below,                §
      Appellee.                       §

                         Submitted: May 9, 2017
                         Decided:   May 11, 2017
                                ORDER
      This 11th day of May 2017, it appears to the Court that the Clerk issued a

notice, by certified mail, directing the appellant to show cause why this appeal

should not be dismissed for the appellant’s failure to file the opening brief and

appendix and to submit either a motion to proceed in forma pauperis or payment for

the Court’s filing fee. The appellant received the notice to show cause on April 28,

2017, and has not responded to the notice within the required ten-day period.

Accordingly, dismissal of the appeal is deemed to be unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)

and 29(b), that the appeal is DISMISSED.

                                      BY THE COURT:
                                      /s/ Leo E. Strine, Jr.
                                      Chief Justice